United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
AIR ROUTE TRAFFIC CONTROL CENTER,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-727
Issued: July 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 17, 2007 appellant filed a timely appeal of a January 19, 2006 decision by the
Office of Workers’ Compensation Programs denying his claim of an emotional condition and a
November 3, 2006 decision denying his request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits and nonmerits of this claim.
ISSUES
The issues are: (1) whether appellant sustained an emotional condition as a result of a
March 3, 2005 employment incident; and (2) whether the Office properly denied his request for
reconsideration pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 3, 2005 appellant, then a 44-year-old air traffic control specialist, filed a
traumatic injury claim alleging that on that date two aircrafts lost separation and that this caused

an “operational error” to occur while he was in the performance of his federal duties. He became
distracted from his primary duties by looking away from the radar scope while organizing flight
progress strips. Appellant stated that he felt uneasy that he did not notice one aircraft was
descending right through another aircraft in the north part of his sector. He stated: “The
possibility of these aircraft colliding and causing a loss of life caused me to have concern for all
those passengers, the crews and their families.”
By letter dated March 18, 2005, the Office requested that appellant submit additional
evidence in support of his claim. In response, appellant submitted an attending physician’s
report dated March 10, 2005 with an illegible signature. It indicated that he suffered from an
acute distress disorder as a result of working in air traffic when a near miss occurred. He also
submitted a witness statement from Jorge Rivera, a coworker, who advised that on March 3,
2003 he was paged and informed of the incident. Mr. Rivera noted that appellant stated: “I can’t
believe I didn’t see that.” He was later asked to accompany appellant to review the tapes of the
incident and that appellant seemed openly distressed about the situation.
In an undated letter received by the Office on April 18, 2005, the employing
establishment contended that the incident was an example of something experienced by
controllers in the normal course of their duties. The representative for the employing
establishment stated that, although a loss of standard separation occurred, the aircraft were never
in jeopardy of colliding.
By decision dated April 27, 2005, the Office denied appellant’s claim finding that he
failed to establish that an event occurred, as alleged. The Office noted that, as the two aircrafts
did not collide, no incident occurred. The Office also noted that appellant had not submitted
rationalized medical evidence relating the diagnosed condition to the alleged employment
incident.
In a report dated May 6, 2004, Joseph L. Romance, a licensed social worker, indicated
that appellant suffered from post-traumatic stress disorder which he opined was “clearly work
related.” He stated: “The panic [and] shock that two planes full of passengers nearly colliding
with his watch traumatized him and produced his [post-traumatic stress disorder] symptoms.”
By letter dated May 18, 2005, appellant requested an oral hearing. At the hearing held on
November 16, 2005 he testified as to the circumstances of the near miss and indicated that in
25 years as an air traffic controller this was his first near mid-air collision. The hearing
representative informed appellant that medical evidence was necessary to support his claim and
that a licensed social worker is not a physician under the Federal Employees’ Compensation Act.
The hearing representative provided appellant with an opportunity to submit medical evidence.
On November 17, 2005 Mr. Romance sent a copy of his curriculum vitae to the Office.
In an accompanying letter, he noted that he had a doctorate in clinical social work and that his
training was identical to that of clinical psychologists with the exception of psychological
testing. Mr. Romance contended that 80 percent of the mental health services provided to
individuals in this country are provided by clinical social workers.

2

In a decision dated January 19, 2006, the hearing representative found that appellant had
established a compensable factor of employment but that he had not provided sufficient medical
evidence to establish that he developed an emotional condition as a result of the accepted work
incident. Accordingly, the hearing representative affirmed the Office’s decision as modified to
reflect that appellant had established a compensable factor of employment.
By letter dated October 18, 2006, appellant requested reconsideration. He contended that
the Office improperly discounted his doctor’s opinion and that, in other claims, the Office
accepted his opinion. In a decision dated November 3, 2006, the Office denied appellant’s
request without merit review. The Office noted that it could not consider the adjudicatory
process involved in deciding other claims as a basis for a merit review of his claim. The Office
noted that appellant had not submitted any new and relevant evidence nor raised substantive
legal questions and accordingly, merit review was denied.
LEGAL PRECEDENT -- ISSUE 1
Congress, in providing for a compensation program for federal employees, did not
contemplate an insurance program against any and every injury, illness or mishap that might
befall an employee contemporaneous or coincidental with his or her employment; liability does
not attach merely upon the existence of an employee-employer relationship.1 Instead, Congress
provided for the payment of compensation for disability or death of employees resulting from
personal injury sustained while in the performance of duty.2
The Board has interpreted the phrase while in the performance of duty to be the
equivalent of the commonly found requisite in workers’ compensation law of arising out of and
in the course of employment. In the course of employment deals with the work setting, the
locale and time of injury whereas arising out of the course of employment encompasses not only
the work setting but also a causal concept, the requirement being that an employment factor
caused the injury. In addressing this issue, the Board has stated that in the compensation field, to
occur in the course of employment, in general an injury must occur: (1) at a time when the
employee may reasonably be said to be engaged in his or her master’s business; (2) at a place
where he or she may reasonably be expected to be in connection with the employment; and
(3) while he or she was reasonably fulfilling the duties of his or her employment or engaged in
doing something incidental thereto.3
To establish appellant’s claim that he has sustained an emotional condition in the
performance of duty, he must submit the following: (1) medical evidence establishing that he
has an emotional or psychiatric disorder; (2) factual evidence identifying an employment factor
or incident alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factor is causally

1

Vitaliy Y. Matviiv, 57 ECAB ___ (Docket No. 05-1328, issued October 26, 2005).

2

Id.

3

Id.

3

related to his emotional condition.4 Rationalized medical opinion evidence is medical evidence
which includes a physician’s rationalized opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factor.5
The opinion of a physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factor identified with the claimant.6
ANALYSIS -- ISSUE 1
The evidence supports the occurrence of the March 3, 2005 employment incident.
Appellant was in the performance of duty as an air traffic controller on duty during a near miss
of two aircraft. In Lillian Cutler,7 the Board explained that, where an employee experiences
emotional stress in carrying out employment duties and the medical evidence established that the
disability resulted from his or her reaction to such situation, the disability is generally regarded
as due to an injury arising out of and in the course of employment and would, therefore, come
within coverage of the Act.
In this case, however, the Board finds that the record is devoid of any rationalized
medical evidence in support of appellant’s claim. Appellant did submit a report by a licensed
social worker, however, this report is not considered medical evidence. Section 8101(2) of the
Act provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their
practice as defined by the applicable state law. Only medical evidence from a physician as
defined by the Act will be accorded probative value. Health care providers such as social
workers, nurses, acupuncturists, physician’s assistants and physical therapists are not physicians
as defined under the Act. Thus, their opinions on causal relationship do not constitute
rationalized medical opinions and have no weight or probative value.8 Consequently, as
appellant did not submit rationalized medical evidence in support of his claim, he did not meet
his burden of proof to establish an injury as alleged.9
LEGAL PRECEDENT -- ISSUE 2
The Act provides that the Office may review an award for or against compensation upon
application by an employee who refuses an adverse decision. The employee may obtain this
4

Marlon Vera, 54 ECAB 834 (2003).

5

Conrad Hightower, 54 ECAB 796 (2003).

6

Jasmel A. White, 54 ECAB 224 (2002).

7

28 ECAB 125 (1976).

8

See Jan A. White, 34 ECAB 515, 518 (1983).

9

With his request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c). The Board notes that this decision does not preclude appellant
from filing a reconsideration request with the Office and submitting additional evidence in support of his request.

4

relief through a request to the district Office. The request, along with the support statements and
evidence, is called the application for reconsideration.10
To require the Office to reopen a case for merit review under 5 U.S.C. § 8128(a), the
Office’s regulation provide that the application for reconsideration must set forth arguments and
contain evidence that either: (1) shows that the Office erroneously applied or interpreted a
specific point of law; (2) advances a legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.11
A timely request for reconsideration may be granted if the Office determines that the
employee has represented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and is reviewed on the merits.12
ANALYSIS -- ISSUE 2
In the instant case, appellant did not meet any of the criteria for requiring the Office to
reopen his case for merit review. He did not argue that the Office erroneously applied or
interpreted a specific point of law, nor did he raise legal arguments not previously considered.
Furthermore, appellant did not submit any relevant and pertinent new evidence. He contended
that the Office improperly refused to credit his doctor’s report, noting that this doctor had been
used in other workers’ compensation cases. However, this is not grounds for reopening a case
for merit review, as it has not reasonable color of validity.13
The Board finds that the Office properly determined that appellant was not entitled to a
review on the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his request for reconsideration.
CONCLUSION
The Board finds that appellant has not established that he sustained an emotional
condition as a result of the March 3, 2005 employment incident. The Board further finds that the
Office properly denied appellant’s request for reconsideration.

10

20 C.F.R. § 10.605.

11

20 C.F.R. § 10.606.

12

5 U.S.C. §§ 8101-8193, § 8128(a). The Board has found that the imposition of the one-year limitation does not
constitute an abuse of discretionary authority granted the Office under section 8128(a) of the Act. See Adell Allen
(Melvin L. Allen), 55 ECAB 390 (2004).
13

See Arlesa Gibbs, 53 ECAB 204 (2001); Norman W. Hanson, 40 ECAB 1160 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 3 and January 19, 2006 are affirmed.
Issued: July 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

